Patty s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2015

                                    No. 04-14-00579-CV

                                    Jay Kay BEAR Ltd,
                                         Appellant

                                             v.

                                      Patty MARTIN,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-11890
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Leave to File a Post-Submission Letter Brief is GRANTED.

It is so ORDERED on this 23rd day of September, 2015.


                                                         PER CURIAM
Attested to:____________________________
               Keith E. Hottle
               Clerk of Court